EXHIBIT SEPARATION AGREEMENT AND GENERAL RELEASE This Separation Agreement and General Release (this “Agreement”) is made and entered into effective as of the 3rd day ofApril, 2008, by and between Southern Connecticut Bancorp, Inc., and its subsidiary, The Bank of Southern Connecticut, Inc., having their principal place of business in New Haven, Connecticut (collectively, the “Company”) and Michael M. Ciaburri, an individual residing in Guilford, Connecticut (the “Employee”). W I T N E S S E T H : WHEREAS, the Employee has been a long-time employee of the Company, most recently serving as its President and Chief Executive Officer pursuant to that certain Employment
